— In a negligence action to recover damages for personal injuries, defendants appeal from a judgment of the Supreme Court, Kings County (Adler, J.), entered January 21, 1982, which was in favor of the plaintiff in the principal sum of $101,625, upon a jury verdict. Judgment reversed, on the law and the facts, without costs or disbursements, and new trial granted on the issue of damages only unless within 30 days after service upon the plaintiff of a copy of the order to be made hereon, with notice of entry, plaintiff shall file with the clerk of the Supreme Court, Kings County, a written stipulation consenting to reduce the verdict from the principal sum of $101,625 to the principal sum of $50,000, and to entry of an amended judgment, accordingly, in which event the judgment as so reduced and amended is affirmed, without costs or disbursements. The findings of fact as to liability are affirmed. The verdict was excessive to the extent indicated. Gulotta, J. P., O’Connor, Brown and Boyers, JJ., concur.